COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
 TODD MITCHELL,                                §
                                                               No. 08-13-00241-CR
                  Appellant,                   §
                                                                  Appeal from the
 v.                                            §
                                                           Criminal District Court No. 3
 THE STATE OF TEXAS,                           §
                                                             of Tarrant County, Texas
                  Appellee                     §
                                                                 (TC# 1283395D)
                                                §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the trial court’s judgment and render judgment dismissing the

indictment against Appellant, in accordance with the opinion of the Court. This decision shall be

certified below for observance.

       IT IS SO ORDERED THIS 31ST DAY OF AUGUST, 2015.


                                            STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.